In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-3919
TIMOTHY SAIN,
                                                  Plaintiff-Appellee,
                                 v.

RAYMOND WOOD,
                                              Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 05 C 6394—Suzanne B. Conlon, Judge.
                         ____________
   ARGUED SEPTEMBER 27, 2007—DECIDED JANUARY 9, 2008
                         ____________


 Before BAUER, RIPPLE and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. Timothy Sain has been civilly
committed to the custody of the Illinois Department of
Human Services (“IDHS”) since 2000. Dr. Raymond
Wood, the defendant, is one of several individuals whom
Mr. Sain sued under 42 U.S.C. § 1983, claiming that his
conditions of confinement violate the Fourteenth Amend-
ment. Dr. Wood moved for summary judgment on the
ground of qualified immunity. The district court denied
his summary judgment motion, and Dr. Wood appeals
the denial of qualified immunity. For the reasons set
forth in this opinion, we reverse the judgment of the
2                                              No. 06-3919

district court and remand the case for proceedings con-
sistent with this opinion.


                             I
                    BACKGROUND
                            A.
  Timothy Sain, a repeat sex offender, was civilly com-
mitted to the custody of the IDHS under the Sexually
Violent Persons Commitment Act, 725 ILCS 207/1. From
2000 to 2006, Mr. Sain was held at the Department’s Joliet
Treatment and Detention Facility. Mr. Sain is HIV positive,
and he has a history of sexual interactions with other
inmates.
  Dr. Raymond Wood was employed by Liberty Health-
care Corporation, a private organization, as the clinical
director of the Joliet facility. He was the physician in
charge of the treatment program for residents found to
be sexually violent under Illinois law. As the clinical
director, he did not have responsibility for the physical
building or room assignments, although he did serve
occasionally on the rooming committee. Issues regard-
ing the room conditions generally were handled by the
IDHS Facilities Director, Tim Budz.
  The Joliet facility is comprised of two units: a new unit,
built in 2001, and an old unit, built in the late 1800s. Mr.
Sain was housed in the old unit. The cells in the old unit
are small and contain two bunks, a sink, a toilet and
a small window. The paint was chipping off the walls of
Mr. Sain’s room, and the outdated plumbing in the unit
No. 06-3919                                                  3

emitted a foul odor.1 The cells in the old unit also are not
air conditioned. Residents cannot control the temperature
of their cells in the heat of summer, and Mr. Sain’s cell
often became very hot. Residents were told to open their
windows for ventilation, but some windows, including
Mr. Sain’s, did not have screens. Opening the window
allowed bees, wasps and spiders to come into his cell.
  Even during the winter, Mr. Sain’s cell was infested
with roaches. He claims that he saw roaches crawling
around his cell, coming from under his bed and out of
cracks in the wall and sink. He also states that he was
bitten several times and was treated for bites by the facility
physician.2 An exterminator visited the Joliet facility on
a regular basis, however, and he frequently sprayed
Mr. Sain’s room.
  Mr. Sain alleges that he repeatedly requested to be
moved to the air conditioned new unit. Each time his
request was considered, however, it was denied by the
facility’s rooming committee. A variety of reasons were
given for the denials, including Mr. Sain’s HIV-positive
status, his history of sexual interactions with other resi-
dents and his failure to participate in sex-offender treat-
ment. Dr. Wood, as clinical director, was a member of the
rooming committee and attended placement meetings on


1
  In both the old and new units, water was supplied by a Joliet
facility well. The water smelled foul and was brown in color.
Mr. Sain’s complaint alleged health violations involving the
water; Dr. Wood was not included in that count, however, and
Mr. Sain maintains that he is not suing Dr. Wood based upon
his problems with the drinking water.
2
  His physician testified that he in fact had treated Mr. Sain,
but he could not recall finding any evidence of a bite.
4                                              No. 06-3919

occasion; it is unknown, however, whether he was present
at the meetings in which Mr. Sain’s requests were dis-
cussed.
   Mr. Sain claims that he wrote a letter to Dr. Wood
regarding the conditions in his cell, including the roaches,
flies, bees, wasps, spiders, water odor and falling paint
chips. Additionally, Mr. Sain alleges that he had a face-to-
face discussion with Dr. Wood about his desire to move,
although he admitted that he did not tell Dr. Wood that
the reason he wanted to move to the new unit was re-
lated to the conditions of his room. He also did not men-
tion bugs or water quality in this conversation. Mr. Sain
also sent a number of official requests to speak with
Dr. Wood, but they were each denied, and his com-
plaints presumably were forwarded to his primary case-
worker according to facility policy.
  No letter to Dr. Wood from Mr. Sain ever was produced,
and Dr. Wood denies ever seeing any such letter. He also
does not recall discussing Mr. Sain’s requests at any of the
few rooming committee meetings that he attended. Dr.
Wood claims that he does not remember any conversa-
tions with or letters from Mr. Sain, and that he was not
aware of the problems with Mr. Sain’s living conditions.
Such complaints generally were handled by a patient’s
primary caseworker.


                            B.
  Mr. Sain sued Dr. Wood and a number of other Joliet
officials for violations of his Fourteenth Amendment due
process rights. Dr. Wood moved for summary judg-
ment, contending that Mr. Sain had not produced any
evidence showing that Dr. Wood had known of Mr. Sain’s
No. 06-3919                                                   5

conditions of confinement or that Dr. Wood had been
deliberately indifferent to his plight. Additionally, Dr.
Wood contended that he was entitled to qualified immu-
nity.
  The district court concluded that the evidence presented,
viewed in the light most favorable to Mr. Sain, could
support a reasonable inference that: (1) Dr. Wood knew
of Mr. Sain’s conditions of confinement, (2) Dr. Wood
could have addressed his complaints by moving him to
the new facility, and (3) his decision not to do so ex-
hibited deliberate indifference. Therefore, a genuine issue
of material fact existed for trial.
  The district court also denied Dr. Wood’s invocation
of qualified immunity. It stated:
    The Supreme Court articulated a well-established
    constitutional right to humane conditions of confine-
    ment . . . . Woods [sic] was clinical director of the Joliet
    facility. He supervised the associate clinical director
    and indirectly supervised the clinical staff. As the
    individual with the highest level of clinical responsibil-
    ity, a reasonable person in Woods’ [sic] position
    would have known Sain’s purported living condi-
    tions were a constitutional deprivation. Wood is not
    entitled to qualified immunity under Harlow v. Fitzger-
    ald, 457 U.S. 800, 818 (1982).
Sain v. Budz, 2006 WL 2796467 at *7 (N.D. Ill. 2006) (internal
citations omitted). Accordingly, the court denied Dr.
Wood’s request for summary judgment. Dr. Wood now
appeals the district court’s refusal to grant him qualified
immunity.
6                                                 No. 06-3919

                              II
                       DISCUSSION
                              A.
  Generally, this court lacks jurisdiction under 28 U.S.C.
§ 1291 to review a district court’s denial of summary
judgment. An exception to the final judgment rule exists,
however, for defendants requesting summary judgment
based on qualified immunity. Via v. LaGrand, 469 F.3d
618, 622 (7th Cir. 2006). Under the “collateral order doc-
trine,” a denial of qualified immunity “is an immediately
appealable ‘final decision’ . . . to the extent that it turns
on legal rather than factual questions.” Id.
  Inviting our attention to Johnson v. Jones, 515 U.S. 304
(1995), Mr. Sain contends that we lack jurisdiction over
Dr. Wood’s qualified immunity appeal because it in-
volves a mixed question of fact and law rather than an
“abstract question of law.” See id. at 317. Johnson held
that a party “may not appeal a district court’s summary
judgment order insofar as that order determines whether
or not the pre-trial record sets forth a genuine issue of fact
for trial.” 515 U.S. at 319-20. Dr. Wood allocates a signifi-
cant number of pages in his brief to parsing the facts
regarding his knowledge of the allegedly inhumane
conditions; this approach, Mr. Sain contends, illustrates
that Dr. Wood is asking us to resolve genuine issues of
material fact contrary to the Supreme Court’s holding in
Johnson.
  Mr. Sain’s reading of Johnson has been rejected on
numerous occasions, by both the Supreme Court and this
court. See, e.g., Behrens v. Pelletier, 516 U.S. 299, 312-13
(1996); McKinney v. Duplain, 463 F.3d 679, 686-91 (7th Cir.
2006); Via, 469 F.3d at 623. It is well settled that Johnson did
No. 06-3919                                                7

not prohibit appellate review of a district court’s applica-
tion of law to facts—it merely prohibited an appellate
court from parsing the record to determine whether the
proffered evidence was sufficient to prove a material fact.
Behrens, 516 U.S. at 312-13 (“Denial of summary judg-
ment often includes a determination that there are con-
troverted issues of material fact . . . , and Johnson surely
does not mean that every such denial of summary judg-
ment is nonappealable.”). Johnson addresses only those
cases in which the issue on appeal is “nothing more than
whether the evidence could support a finding that par-
ticular conduct occurred.” Id. Johnson does not preclude
appellate review of a district court’s legal application,
even if the court’s decision necessarily involves mixed
questions of fact and law. See, e.g., Sallenger v. Oakes,
473 F.3d 731, 738-39 (7th Cir. 2007) (engaging in a “totality
of the circumstances” inquiry into the reasonableness of
a seizure); Knox v. Smith, 342 F.3d 651, 657 (7th Cir.
2003) (accepting jurisdiction because “probable cause [and
by analogy, reasonable suspicion] is normally a mixed
question of law and fact, but where, as here, one side
concedes the other’s facts as to what happened, it is a
question of law”).
  For the purpose of this appeal, Dr. Wood can assume
Mr. Sain’s version of the facts—specifically, that Dr.
Wood had actual knowledge of Mr. Sain’s living condi-
tions and the ability to address them—but he may still
maintain that his subsequent refusal to order relocation
in those circumstances did not amount to legally action-
able deliberate indifference. McKinney, 463 F.3d at 688
(“[T]he real question was whether, taking the facts as
assumed by the district court, [defendant’s] actions vio-
lated the Constitution.”). Whether Dr. Wood knew of
8                                              No. 06-3919

Mr. Sain’s living conditions is a disputed question of
fact, but for the purpose of this inquiry, we shall accept
the plaintiff’s assertions of actual knowledge. Whether
Dr. Wood’s actions based on that knowledge amounted
to deliberate indifference is a mixed question of fact and
law properly resolved by this court. Therefore, we have
jurisdiction over this appeal.


                            B.
  For the first time on appeal, Mr. Sain contends that
Dr. Wood is not a state actor, and therefore he is not
entitled to invoke qualified immunity. He relies on Richard-
son v. McKnight, 521 U.S. 399, 412 (1997), which held that
privately employed prison guards could not receive
qualified immunity because they were not public officials
for the purposes of the qualified immunity doctrine.
Similarly, Mr. Sain submits, because Dr. Wood is em-
ployed by Liberty Healthcare, a private firm managing
the Joliet detention facility, he is not entitled to invoke
qualified immunity.
  Richardson involved private prison guards employed
by a large firm specializing in providing security for
correctional facilities. The guards, although they were
not directly employed by the government, contended
that they should enjoy qualified immunity because they
performed the same functions as state prison guards,
who did receive immunity. The Court rejected this “func-
tional approach.” Id. at 408-09. Instead, it looked at the
two purposes underlying government employee im-
munity to determine whether immunity should be ex-
tended to private employees performing public or quasi-
public functions. These factors were: (1) a “firmly rooted”
No. 06-3919                                                 9

tradition of immunity, and (2) the “special policy con-
cerns involved in suing governmental officials,” 521 U.S.
at 404, namely “protecting the public from unwarranted
timidity on the part of public officials” and ensuring
that “talented candidates were not deterred by the threat
of damages suits from entering public service,” id. at 408.
  The Court in Richardson concluded that no firmly rooted
tradition of immunity existed for a private prison guard,
an occupation that had been in existence in a private
capacity (and without immunity) throughout most of our
Nation’s history. Id. at 407. Additionally, it found that the
special policy considerations justifying government
employee immunity were not present in that case: The
threat of competition from other organized private cor-
rections firms would prevent unwarranted timidity
from the guards, and readily available insurance and
private compensation packages ensured that talented
employees would not be deterred by this type of service.
Id. at 409-13.
  The Court specifically noted, however, that its deter-
mination in Richardson was limited to the facts of that case,
in which “a private firm, systematically organized to
assume a major lengthy administrative task . . . with
limited direct supervision by the government, undertakes
that task for profit and potentially in competition with
other firms.” Id. at 413. It further clarified: “The case does
not involve a private individual briefly associated with a
government body, serving as an adjunct to government
in an essential governmental activity, or acting under
close official supervision.” Id.
  Prior to 1997, we twice granted qualified immunity to
privately employed prison psychologists because they
were performing a government function. Williams v.
10                                               No. 06-3919

O’Leary, 55 F.3d 320, 324 (7th Cir. 1995); Sherman v. Four
County Counseling Ctr., 987 F.2d 397, 405-06 (7th Cir. 1993).
However, we have no comparable post-Richardson cases,
and Richardson specifically rejected the “public function”
analysis. 521 U.S. at 408-09. The law in this circuit is
therefore far from conclusive on this question.
  Other circuits have encountered cases involving
similar circumstances, however, and have determined
that certain private medical personnel working in public
facilities are not entitled to qualified immunity under
Richardson. In Jensen v. Lane County, 222 F.3d 570, 576-79
(9th Cir. 2000), the Ninth Circuit held that a contract
psychiatrist in a county facility was not entitled to im-
munity because: (1) there was no firmly rooted tradition
of immunity for psychiatrists, (2) private market forces
operate to ensure psychiatrists adequately perform their
duties, or fear replacement, (3) the psychiatrist’s role in
that case was a complex administrative task rather than
a discrete public service task, and (4) the threat of dis-
traction by lawsuits was insufficient because private
psychiatrists often deal with such lawsuits. Id. at 577-79. In
Hinson v. Edmond, 192 F.3d 1342 (11th Cir. 1999), the
Eleventh Circuit, following the same Richardson analysis,
held that the privately contracted medical director of a
county jail was not entitled to qualified immunity. Id. at
1346-47. The court emphasized that the physician had a
good degree of autonomy in his medical treatment and
policies, external market forces would ensure adequate
treatment, and private salaries and insurance would
prevent deterrence of qualified candidates. There are
two First Circuit cases reaching an opposite conclusion;
however, both failed to cite Richardson, and their analysis
of the issue was cursory. See Burke v. Town of Walpole,
No. 06-3919                                                  11

405 F.3d 66, 88 (1st Cir. 2005); Camilo-Robles v. Hoyos,
151 F.3d 1, 10 (1st Cir. 1998).
  It is extremely difficult to apply the Richardson stand-
ard to the facts of this case. This difficulty stems not only
from the lack of Seventh Circuit guidance on the issue,
but also from the lack of relevant factual development
in the record. The history of sex offender detention pro-
grams in Illinois, the extent of Liberty’s control over the
facility, the details of its interaction with the state, and the
robustness of market competition in Liberty’s field are
not readily ascertainable, either from the district court’s
opinion or from the record. Dr. Wood attempts to ad-
dress these issues in his reply brief, claiming that he had
limited autonomy under the relevant statute, that he
served as an adjunct to IDHS, and that no competitive
market exists for his specific type of “sexually violent
persons” specialty. The sparse record, however, neither
supports nor negates these assertions.
  This dearth of information in the record stems directly
from Mr. Sain’s failure to contest Dr. Wood’s assertion of
qualified immunity before the district court. In fact, de-
spite numerous opportunities to do so, there was never
a mention of Dr. Wood’s status as a private contractor
until Mr. Sain’s brief on appeal. The parties and the dis-
trict court apparently assumed that Dr. Wood was an
appropriate party to assert qualified immunity; the briefs to
the district court, as well as the district court’s decision,
discussed only whether Dr. Wood had disqualified himself
from immunity by violating a clearly established constitu-
tional right. Because the issue of Dr. Wood’s status as a
private employee was never raised at the district level, the
record is silent on the facts necessary to determine whether
he nevertheless may invoke qualified immunity under
Richardson.
12                                               No. 06-3919

  Mr. Sain’s failure to raise at the district court level the
issue of Dr. Wood’s ineligibility for qualified immunity
because of his private employment resulted in a for-
feiture of the argument, which we review only for plain
error. See, e.g., United States v. Thigpen, 456 F.3d 766, 769
(7th Cir. 2006). Given the absence of any record addressing
Richardson’s multi-factored test, the district court did not
commit plain error in assuming (albeit implicitly) that
Dr. Wood was entitled to assert qualified immunity.
We therefore decline to address the merits of this argu-
ment and assume, for the purpose of this case only, that
Dr. Wood is entitled to assert qualified immunity. See
Perez v. Oakland County, 466 F.3d 416 (6th Cir. 2006) (adopt-
ing a similar approach).


                             C.
  Governmental and quasi-governmental actors perform-
ing discretionary functions are “shielded from liability
for civil damages insofar as their conduct does not vio-
late clearly established statutory or constitutional rights
of which a reasonable person would have known.”
Sallenger v. Oakes, 473 F.3d 731, 739 (7th Cir. 2007) (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In Saucier v.
Katz, 533 U.S. 194, 200 (2001), the Supreme Court articu-
lated a two-part test for determining whether an actor
is entitled to qualified immunity: (1) “Taken in the light
most favorable to the party asserting the injury, do the
facts alleged show the officer’s conduct violated a con-
stitutional right?” (2) “If a violation could be made out on
a favorable view of the parties’ submissions, the next,
sequential step is to ask whether the right was clearly
established.” Id. at 201. We review de novo a district
No. 06-3919                                               13

court’s denial of summary judgment on qualified immunity
grounds. Sallenger, 473 F.3d at 739.
  As a civilly committed detainee, Mr. Sain is protected
by the Due Process Clause of the Fourteenth Amend-
ment. Collignon v. Milwaukee County, 163 F.3d 982, 987 (7th
Cir. 1998). His protection against cruel and inhumane
treatment has been defined as at least as extensive as that
afforded to prisoners by the Eighth Amendment. Id.; see
also Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005) (apply-
ing Eighth Amendment analysis to a section 1983 claim
brought by a Joliet facility resident awaiting a civil com-
mitment trial). The Eighth (and Fourteenth) Amendment
requires that Mr. Sain be housed under “humane condi-
tions” and provided with “adequate food, clothing,
shelter, and medical care.” Farmer v. Brennan, 511 U.S.
825, 832 (1994). To show a constitutional violation and
defeat Dr. Wood’s invocation of qualified immunity, Mr.
Sain must prove both (1) that he suffered a sufficiently
serious deprivation and (2) that Dr. Wood acted with
“deliberate indifference” to his conditions of confine-
ment. Id. at 837.
  Mr. Sain contends that his conditions of confinement
amounted to a sufficiently serious deprivation. Specifically,
he submits that the peeling paint, foul odor and lack of air-
conditioning in his cell, his inability to open his window
without letting in bugs, and a cockroach infestation in
the unit amounted to inhumane treatment in violation of
the Fourteenth Amendment.
  Mr. Sain relies upon Board v. Farnham, 394 F.3d 469 (7th
Cir. 2005), for his assertion that poor ventilation may
amount to a constitutional deprivation. However, this
case involved toxic mold in air ducts and evidence of
severe nosebleeds and respiratory problems, conditions
14                                                No. 06-3919

far more serious than those alleged by Mr. Sain. Similarly,
his suggestion that the lack of air-conditioning is a
serious deprivation relies on a case involving sub-
stantially different circumstances—there, a failure to
provide working heat for an extended period of time in
extremely cold temperatures. See Henderson v. DeRobertis,
940 F.2d 1055 (7th Cir. 1991). The peeling paint or an
unpleasant odor in a cell described in this record, along
with the absence of any evidence of serious injury, does
not amount to constitutional deprivation.
  Mr. Sain also contends that the cockroaches in his cell
were so unsanitary that they established inhumane living
conditions. We have held that a prolonged pest infestation,
specifically a significant infestation of cockroaches and
mice, may be considered a deprivation sufficient to con-
stitute a due process violation. Antonelli v. Sheahan, 81 F.3d
1422, 1431 (7th Cir. 1996). In Antonelli, however, we empha-
sized that “the allegation of sixteen months of infestation
and significant physical harm” distinguished his case from
the typical pest-infestation complaint. Id. Here, Mr. Sain
alleges that, during his approximately six-year confinement
in the old unit, he often saw “several” cockroaches crawl-
ing in his cell. R.113 at 5. He also alleges that he was bitten
by a cockroach twice during his time in detention. Id. He
concedes, however, that an exterminator regularly visited
his cell—every month or month and a half—and also
would come in response to Mr. Sain’s complaints. Id.
  The conditions of Mr. Sain’s detention were certainly
unpleasant. The state deserves no praise for permitting
them to persist. However, we cannot say that, whether
considered individually or collectively, they constitute a
constitutional violation. To be considered a constitutional
violation, Mr. Sain’s deprivations must be “objectively
No. 06-3919                                              15

serious.” We conclude that a reasonable jury could not
conclude that Mr. Sain’s conditions of confinement
were objectively serious enough to establish a constitu-
tional violation.
  Even if Mr. Sain were able to show that his conditions
of confinement were sufficiently serious to establish a
constitutional deprivation, he must also show that Dr.
Wood’s failure to transfer him into the new unit was a
result of “deliberate indifference.” The test for deliberate
indifference is a subjective one: The official must “both be
aware of the facts from which the inference could be
drawn that a substantial risk of serious harm exists, and
he must also draw the inference.” Farmer, 511 U.S. at 837.
  In the context of medical professionals, this standard
also has been described as the “professional judgment”
standard: A medical professional is entitled to deference in
treatment decisions unless “no minimally competent
professional would have so responded under those
circumstances.” Collignon v. Milwaukee County, 163 F.3d
982, 988 (7th Cir. 1998). A medical professional acting in
his professional capacity may be held to have displayed
deliberate indifference only if “the decision by the profes-
sional is such a substantial departure from accepted
professional judgment, practice, or standards, as to demon-
strate that the person responsible actually did not base the
decision on such a judgment.” Collignon, 163 F.3d at 988
(quoting Youngberg v. Romeo, 457 U.S. 307, 322-23 (1982));
see also Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir.
2006).
  The district court concluded that Mr. Sain’s evidence that
Dr. Wood had knowledge of Mr. Sain’s conditions of
confinement, and that he had the ability to correct the
deprivations, was sufficient to survive summary judgment.
16                                               No. 06-3919

Even assuming that Dr. Wood knew of the conditions of
confinement and had the authority to remedy them, the
record does not support the conclusion that he acted
with deliberate indifference.
  Mr. Sain focuses on Dr. Wood’s failure to transfer him to
the new unit, which was more sanitary and comfortable
than the old unit. The record reflects, however, that
Dr. Wood, in his professional judgment, decided that
transferring Mr. Sain to the new unit would contravene
his treatment objectives. Therefore, he chose to address
Mr. Sain’s pest-infestation complaints by regularly ex-
terminating his cell.
  The record is undisputed that the rooms in the old unit
were regularly (in the plaintiff’s words, “frequently”)
exterminated. R.113 at 5. Although we have held that an
occasional extermination (twice in sixteen months) does
not, by itself, negate a showing of deliberate indifference,
Antonelli, 81 F.3d at 1431, the policy of “frequent” extermi-
nations in this case, made monthly and in response to
plaintiff’s requests, certainly cannot support a claim of
deliberate indifference here.
  Additionally, substantial and uncontroverted evidence
in the record shows that Mr. Sain’s requests to transfer
to the new unit were denied on the basis of permissible,
professional justifications. Dr. Wood testified that patients’
requests to transfer to the new unit often were denied
because of a facility policy that kept those detainees
who refused to participate in sex-offender treatment in the
old unit. Transfers to the new unit were used as a re-
No. 06-3919                                                   17

ward—an incentive to participate in treatment programs.3
Mr. Sain admits that this policy was the explanation
given to him after each of his requests for removal, and
that he nevertheless refused to participate in treatment.
  Moreover, Mr. Sain was HIV positive and had been
sexually aggressive. Most rooms in the new unit were
double-occupancy rooms. It is certainly within the bounds
of reasonable professional judgment to avoid transferring
an HIV-positive patient with a history of impermissible
sexual behavior with other inmates to a room with another
detainee. Mr. Sain offers no evidence to show that this
justification was a sham or otherwise impermissible.
  In sum, even assuming that Dr. Wood knew of Mr. Sain’s
complaints about the heat, bugs, paint chips and foul
odor, undisputed evidence in the record shows that
Dr. Wood’s refusal to transfer Mr. Sain was not indicative
of “deliberate indifference.” Instead, the decision to house
Mr. Sain in the old unit (to the extent that Dr. Wood was
involved in this decision) was based on a professional
judgment as clinical director of the Joliet facility that
we cannot say amounted to deliberate indifference. There-
fore, even if his living conditions were sufficiently
serious to constitute a constitutional violation, Dr. Wood
was not deliberately indifferent and therefore cannot be


3
   See, e.g., Bd. v. Farnham, 394 F.3d 469, 477 (7th Cir. 2005)
(“[C]onditions of confinement which are reasonably related
to a legitimate and non-punitive government goal are not
unconstitutional, and we caution that this court will give a
high degree of deference to the discretion of prison administra-
tion to adopt policies and practices to maintain the safety and
security of this country’s penitentiaries.”) (internal quotations
omitted).
18                                             No. 06-3919

held to have violated Mr. Sain’s clearly-established con-
stitutional rights.


                      Conclusion
  The judgment of the district court is reversed, and the
case is remanded for further proceedings consistent
with this opinion.
                                REVERSED and REMANDED

A true Copy:
       Teste:

                         _____________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-9-08